Citation Nr: 1001924	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-16 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the character of the appellant's discharge is a bar 
to eligibility for VA compensation benefits. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The appellant served on active duty from June 2000 to 
February 2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which 
informed the appellant that he was ineligible for VA 
compensation benefits due to the circumstances of his 
military discharge. That decision also incorporated by 
reference an October 2007 RO decision that the appellant was 
not found to have been insane at the time of the offenses 
procuring his discharge from service. 

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

Under applicable law, the term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).              
A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.                   38 
U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d). 38 C.F.R. § 
3.12(d) provides,              in part, that a discharge or 
release because of willful and persistent misconduct is 
considered to have been issued under dishonorable conditions. 
See 38 C.F.R.                  § 3.12(d)(4). A discharge or 
release from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits unless 
it is found that the person was insane at the time of 
committing the offense. 38 C.F.R.                       § 
3.12(b).

Per VA regulations, an "insane" person is one who: (a) 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (b) interferes with the peace of society; or (c) has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(a). 
 
The condition of insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and there is no requirement of a causal connection between 
the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 
145 (1996). There still must be competent evidence 
establishing the appellant was insane at the time of the 
offenses in question leading to an other than honorable 
discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995).

As indicated upon the appellant's Form DD-214, he received an 
"other than honorable" discharge for reason of misconduct. 
The appellant claims that his mental status met the criteria 
for "insanity" during commission of the offenses that led 
to his discharge. He states that he had an undiagnosed mental 
condition during service which Navy physicians had not 
identified, which was later diagnosed as paranoid 
schizophrenia. 

The appellant previously filed a claim with the Naval 
Discharge Review Board (NDRB) for an upgraded discharge, 
which in February 2004 denied a revision in discharge status. 
The NDRB decisional report summarizes instances of misconduct 
during service that included a civilian criminal conviction 
in 2001 for filing a credit card application in another 
individual's name with the intent to defraud, and to obtain 
record of or access financial information and identification 
documents.           In February 2001, the appellant also had 
received a military nonjudicial punishment (NJP) due to a 
three-day period of unauthorized absence from the ship on 
which he was stationed. A second NJP was imposed in January 
2002 for a combined 61-day time period of unauthorized 
absence from duty. 

As to the appellant's argument regarding mental status during 
service, service treatment history indicates a June 2000 
mental health evaluation during his basic training which 
stated findings essentially within normal limits. The 
diagnosis was listed as an "occupational problem," and the 
appellant was returned to duty. There is no other 
documentation of treatment for or symptoms of a psychiatric 
disorder while in service.

The January 2004 correspondence from a private psychiatrist 
states that the Veteran had been receiving treatment since 
December 2002 including medication for the diagnosis of 
chronic paranoid schizophrenia.

An August 2005 letter from a psychologist from the same 
facility describes the appellant's treatment for 
schizophrenia and places the onset of treatment in November 
2002. 

The Board finds that further development of this claim is 
warranted. Initially, review of the claims file does not show 
that the appellant's service personnel records have been 
obtained. The personnel file would contain essential 
information on the instances of apparent misconduct during 
service, as well as potentially the appellant's mental status 
at the time. Hence, a remand is necessary to obtain the 
complete service personnel file. See also 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

In addition, a VA medical examination should be obtained to 
ascertain whether the appellant was insane at the time of the 
commission of offenses leading to his discharge. This will 
assist in resolving the matter of the appellant's mental 
state in connection with the circumstances that procured his 
discharge. The examination provider should render the opinion 
needed in connection with a detailed review of the claims 
file, in view of all competent evidence with a bearing on 
mental status. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center and request a 
copy of the appellant's complete service 
personnel records. All records received 
must be associated with the claims file. 

2.	Then schedule the appellant for a VA 
psychiatric examination for purpose of 
determining his mental status during the 
time period of commission of the offenses 
leading to his discharge by reason of 
misconduct.              The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.            The VA examiner is 
requested to opine whether the appellant 
was insane at the time of his instances of 
misconduct during military service. 

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).


4.	Thereafter, the RO/AMC should 
readjudicate the claim on appeal, based 
upon all additional evidence received.          
If the benefit sought on appeal is not 
granted, the appellant should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


